DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 31 August 2021. 
Claims 1, 10-11, and 14-19 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2021 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, now recites “a first separating distance”, “a second separating distance”, and “a third separating distance”. These terms are unclear because it implies that the members are being separating to reach these distances, however the members are actually being brought towards each other. Examiner suggests calling them either “separated distance” or “holding member separation distance” or just “distance” because the other distance of the placement unit is now defined as a “moving distance”.
The 5th paragraph of Claim 1, regarding the control unit, this paragraph is unclear and hard to follow. Applicant should amend the claim, so that it is clear what steps are happening and when they are happening and the use of verbs are consistent throughout. For example lines 3-4 of 5th paragraph recites “placement members placing thereon the part of the storage bag storing the paper sheets therein separate from each 
5th paragraph line 8 recites “the second distance”, which lacks antecedent basis and is unclear if this is supposed to be the “second separating distance” or “second moving distance”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menot (WO 2018/075555).

In regards to Claim 1, Menot teaches a paper handling apparatus for storing paper sheets inside a storage bag provided with an opening (Title: Rapid Vacuum Sealing System for Cash Bag) comprising: 
a holding unit including a pair of holding members (hexagonal head 108 and sealing mechanism 112; see Fig. 108 showing the holding unit consisting of 108 and 112 connected by rotational joint 1003; ¶[0085]) configured to hold an opening portion of the storage bag (“A bag 110 is mounted around the hexagonal head 108.” ¶[0042]), wherein the holding members are configured to be movable toward and away (112 moves toward and away from each other shown between Fig. 19C to 19D) come into contact with each other via the storage bag to sandwich the storage bag therebetween (Fig. 19D), separate from each other by a first separating distance not to sandwich the storage bag therebetween (between steps of Figs. 19C and 19D 112 will be located at a distance less than 19C and greater than 19D), and separate from each other by a second separating distance larger than the first separating distance not to sandwich the storage bag therebetween (Fig. 19C); 
a first sealing unit (top sealing mechanism 112) with which the holding unit is provided, the first sealing unit being configured to seal the opening portion of the storage bag held by the holding unit (“A top sealing mechanism 112 may be below the hexagonal head 108… The can be closed by pressing and sealing with heat welding. The top sealing mechanism 112 is connected to the hexagonal head 108, and when closing also closes the hexagonal head 108 as well as flattens the bag 110 for better sealing quality.” ¶[0043]); 
a placement unit (pressure plate 114; “a pressure plate 114 that supports the weight of the stack of banknotes. The pressure plate 114 is connected to a lifter 116 with compression springs preloaded at a specific weight. The weight can be selected based on an expected weight of the banknotes when the bag 110 is full.” ¶[0044]) configured to be movable in a first direction away from the holding unit (“As illustrated in FIGS. 19B, the multipurpose spring loaded stack organizer 1800, during a cash accumulating cycle, moves the accumulated stack progressively.” ¶[00112]) and in a second direction opposite the first direction toward the holding unit (“When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack.” ¶[00114]); Fig. 19E), wherein the placement unit (114 which consists of 116, 1906, 1804, 1914, and additional parts; see Fig. 19F) is configured to place thereon at least a part of the held storage bag storing the paper sheets therein (Fig. 19B-E shows the storage bag on 114), wherein the placement unit includes a pair of placement members between which the storage bag is capable of being disposed (see Fig. 19F showing the bag 110 is connected to roll 102 and is disposed between the two sides of unit 114), wherein the placement members are configured to be movable toward and away from each other (1914 of 114 moves towards 1804; ¶[00119]; Fig. 19F-G) so that the placement members come into contact with each other via the storage bag to sandwich the storage bag therebetween (Fig. 19G) and separate from each other by a third separating distance not to sandwich the storage bag therebetween (Fig. 19F showing 1914 not sandwiching the bag); and 
a control unit (“FIGS. 19A-19I illustrate the multipurpose spring loaded stack organizer 1800 in operation”¶[00111]; which can be performed either manually or automatically) configured to control the apparatus such that when the holding members holding the storage bag separate from each other by the second separating distance and the placement members placing thereon the part of the storage bag storing the paper sheets therein separate from each other by the third separating distance (Fig. 19C), the placement unit is moved in the first direction by a first moving distance (“After initiating the sealing process, the lifter moves down to provide clearance for the spring loaded top sealing mechanism 112 as illustrated in FIG. 19C.” ¶[00114]), thereafter, when the holding members being separated from each other by the second distance are moved toward each other so that the holding members separate from each other by the first separating distance (step between Fig. 19C and Fig. 19D), the placement members being separated from each other by the third separating distance come into contact with each other via the storage bag (Fig. 19C), and then the placement unit is moved in the second direction by a second moving distance being smaller than the first moving distance (“When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack. In addition, this compression of the stack also pushes the extra air out of the bag 110.” ¶[00114])”, thereafter, when the holding members being separated from each other by the first separating distance come into contact with each other via the storage bag ("Once there is enough clearance, the arms of the spring loaded sealing mechanism 112 swing to close the top of the bag 110, as illustrated in FIG. 19D. The top of the bag 110 is flattened by the hexagonal head 108 that also is flattened." ¶[00114]), the placement unit is moved in the second direction by a third moving distance being smaller than the first moving distance (“As illustrated in FIG. 19F, the lifters 116 move up and activate the vacuum head 1806 with a bag piercing system, and may include blade 1902.” ¶[00116]), and then the first sealing unit seals the opening of the storage bag (“After the extra air is removed from the bag 110, the spring loaded top sealing mechanism 112 welds the top of the bag 110.” ¶[00115]). 

In regards to Claim 10, Menot teaches the paper sheet handling apparatus according to claim 1, wherein
the placement unit (114) is provided with a second sealing unit (heat sealer 1804) which is configured to seal a portion to be a bottom part of the storage bag (“As illustrated in FIG. 19G, when one of the second vertical portions 1912 of the lifters 116 contact the heat sealer head 1914 the heat sealer 1804 is closed and heat is applied to the top of the bag 110 to weld the bag 110 closed.” ¶[00119]), and
the control unit is configured to control the apparatus such that the second sealing unit seals the portion to be a bottom part of the storage bag storing the paper sheets therein (“As illustrated in FIG. 19G, when one of the second vertical portions 1912 of the lifters 116 contact the heat sealer head 1914 the heat sealer 1804 is closed and heat is applied to the top of the bag 110 to weld the bag 110 closed.” ¶[00119]), wherein
the placement members are separated from each other after the portion to be the bottom part of the storage bag is sealed by the second sealing unit (see Fig. 19H-I showing the members being separated and the sealed bag being removed).

In regards to Claim 11, Menot teaches the paper sheet handling apparatus according to claim 10, wherein 
the control unit is configured to control the apparatus such that after the opening portion of the storage bag is sealed by the first sealing unit (Fig. 19E), the portion to be the bottom part of the storage bag is sealed by the second sealing unit (Figs. 19H-I). 

In regards to Claim 14, Menot teaches the paper sheet handling apparatus according to claim 1, wherein the first direction is a downward direction in a vertical direction (arrow in Fig. 19B denotes the direction as downwards), and the second direction is an upward direction in the vertical direction (arrow in Fig. 19E denotes the direction as upwards).

In regards to Claim 16, Menot teaches the paper sheet handling apparatus according to claim 1, wherein control unit is configured to control the apparatus such that the placement members (114) come into contact with each other via the storage bag after the placement unit placing thereon the part of the storage bag storing the paper sheets therein is places is moved in the first direction by the first moving distance (Fig. 19C) and then the holding members (108 & 112) come into contact with each other via the storage bag (Fig. 19D) and before the placement unit is moved in the second direction by the third moving distance (“Once there is enough clearance, the arms of the spring loaded sealing mechanism 112 swing to close the top of the bag 110, as illustrated in FIG. 19D. The top of the bag 110 is flattened by the hexagonal head 108 that also is flattened. When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack. In addition, this compression of the stack also pushes the extra air out of the bag 110.” ¶[00114]; “As illustrated in FIG. 19F, the lifters 116 move up and activate the vacuum head 1806 with a bag piercing system, and may include blade 1902.” ¶[00116]). 

In regards to Claim 17, Menot teaches the paper sheet handling apparatus according to claim 1, wherein
the placement unit (at least 114,1804,1914) is provided with a second sealing unit (heat sealer head 1914) which is configured to seal a portion to be a bottom part of the storage bag (“As illustrated in FIG. 19G, when one of the second vertical portions 1912 of the lifters 116 contact the heat sealer head 1914 the heat sealer 1804 is closed and heat is applied to the top of the bag 110 to weld the bag 110 closed.” ¶[00119]), and
the control unit is configured to control the apparatus such that the second sealing unit seals the portion to be the bottom part of the storage bag storing the paper sheets therein after the first sealing unit seals the opening portion of the storage bag (“After the extra air is removed from the bag 110, the spring loaded top sealing mechanism 112 welds the top of the bag 110.” ¶[00115]).

In regards to Claim 18, Menot teaches the paper sheet handling apparatus according to claim 17, wherein
the control unit is configured to control the apparatus such that the placement members are separated from each other after the second sealing unit seals the portion to be the bottom part of the storage bag (Fig. 19I).

In regards to Claim 19, Menot teaches the paper sheet handling apparatus according to claim 1, wherein
the control unit is configured to perform one of a first operation in which the placement unit is moved in the second direction by the second moving distance (“When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack. In addition, this compression of the stack also pushes the extra air out of the bag 110. ” ¶[00114]) and a second operation in which the placement unit is moved in the second direction by the third moving distance (“As illustrated in FIG. 19F, the lifters 116 move up and activate the vacuum head 1806 with a bag piercing system, and may include blade 1902.” ¶[00116]) after the holding members come into contact with each other via the storage bag and before the first sealing unit seals the opening of the storage bag (The apparatus shown in Figs. 19A-I is capable of performing all the above functions in the order that is desirable to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Menot in view of Gates (US 5,626,004).

In regards to Claim 15, Menot teaches the paper sheet handling apparatus according to claim 1.
Menot does not expressly teach wherein the first direction is one direction in a horizontal direction, and the second direction is a direction opposite to the one direction.
However, Gates teaches bagging in a horizontal and vertical direction (“Each of the load station assemblies is vertically adjustable and rotatably mounted on the upright section for selective positioning for loading bags in horizontal or vertical orientations or at any desired angular relationship between the horizontal and vertical.” col. 3 l. 10-14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the apparatus of Menot, by operating a bagging machine in horizontal and vertical orientations, as taught by Gates, for being able to bag a variety of products of different shapes and sizes. (Gates col. 2 l. 46-52)

Response to Arguments
Applicant’s arguments with respect to claims 1, 10-11, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731